8, 555 Robson Street Vancouver, British Columbia CanadaV6B 3K9 Robert McFarlane Telephone604.697.8010 Executive Vice President & Chief Financial Officer Facsimile604.435.5579 robert.mcfarlane@telus.com July 23, 2009 United States Securities and Exchange Commission treet NE Washington, DC 20549 Attention: Larry Spirgel, Assistant Director Dear Sir: Re: TELUS Corporation Form 40-F for the year ended December 31, 2008 File No. 001-15144 I write to acknowledge receipt of your letter dated July 10, 2009 regarding the above filing. We are in the midst of preparing Q2 financial results and need more time to duly consider and respond to your comments.Accordingly, we request an extension until August 10, 2009 to provide our response.Please advise if that is not acceptable. Please do not hesitate to contact me, or Audrey Ho, our Senior Vice-President & Chief General Counsel (604-697-8017), should you have any questions or further comments. Yours truly, TELUS Corporation /s/ Robert G. McFarlane Robert G. McFarlane EVP & Chief Financial Officer c.c. Audrey Ho, SVP & Chief General Counsel. TELUS Corporation Terry French, Accountant Branch Chief, SEC Paul Monsour, Staff Accountant, SEC
